                                                                                                                 1   Mitchell B. Greenberg, Esq. (SBN 114878)
                                                                                                                     mgreenberg@abbeylaw.com
                                                                                                                 2   Michael R. Wanser, Esq. (SBN 283822)
                                                                                                                     mwanser@abbeylaw.com
                                                                                                                 3   ABBEY, WEITZENBERG, WARREN & EMERY, P.C.
                                                                                                                     100 Stony Point Road, Suite 200
                                                                                                                 4   Santa Rosa, CA 95401
                                                                                                                     Telephone: 707-542-5050
                                                                                                                 5   Facsimile: 707-542-2589

                                                                                                                 6   Attorneys for Secured Creditor
                                                                                                                     POPPY BANK, fka FIRST COMMUNITY BANK
                                                                                                                 7

                                                                                                                 8                                UNITED STATES BANKRUPTCY COURT

                                                                                                                 9                                NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                10                                    (SAN FRANCISCO DIVISION )

                                                                                                                11    In re:                                               Case No. 20-30604
                                                                                                                                                                           (Jointly Administered with Case
                                                                                                                12    PROFESSIONAL FINANCIAL                               No. 20-30579)
                                                        Telephone: (707) 542-5050 Facsimile (707) 542-2589




                                                                                                                      INVESTORS, INC., a California corporation;
                                                        100 Stony Point Road, Suite 200, Santa Rosa, CA 95401




                                                                                                                13    PROFESSIONAL INVESTORS SECURITY                      NOTICE OF APPEARANCE AND
              P.C.




                                                                                                                      FUND, INC., a California corporation,                REQUEST FOR SPECIAL NOTICE
A B B E Y , W E I T Z E N B E R G , W A R R E N & E M E RY




                                                                                                                14
                                                                                                                                       Debtors.
                                                                                                                15                                                         Chapter 11

                                                                                                                16                                                         The Hon. Hannah L. Blumenstiel

                                                                                                                17

                                                                                                                18               NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE

                                                                                                                19   TO THE COURT, CLERK OF THE COURT, DEBTORS, DEBTORS’ ATTORNEY OF

                                                                                                                20   RECORD, AND THE UNITED STATES TRUSTEE:

                                                                                                                21             The undersigned files this Notice of Appearance as attorney for Secured Creditor Poppy

                                                                                                                22   Bank, fka First Community Bank, (“Creditor”) in accordance with Bankruptcy Rule 9010 (b) and

                                                                                                                23   hereby requests that they be served with all pleadings, court notices, motions and other documents

                                                                                                                24   and papers pertaining to the above-captioned case, including all notices required by Bankruptcy

                                                                                                                25   Rule 2002. All such pleadings and notices are to be sent to the attorney for Creditor at the address

                                                                                                                26   listed below:

                                                                                                                27   ///

                                                                                                                28   ///
                                                                                                                                                                       1
                                                                                                                                          NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
                                                                                                                 1                      MITCHELL B. GREENBERG, SBN 114878
                                                                                                                                            MICHAEL R. WANSER, SBN 283822
                                                                                                                 2                  ABBEY, WEITZENBERG, WARREN & EMERY, P.C.
                                                                                                                                               100 Stony Point Road, Suite 200
                                                                                                                 3                                 Santa Rosa, CA 95401
                                                                                                                                             E-Mail: mgreenberg@abbeylaw.com
                                                                                                                 4                            E-Mail: mwanser@abbeylaw.com

                                                                                                                 5

                                                                                                                 6
                                                                                                                     Dated: August 4, 2020           ABBEY, WEITZENBERG, WARREN & EMERY, P.C.
                                                                                                                 7

                                                                                                                 8

                                                                                                                 9                                   By: /S/ MITCHELL B. GREENBERG
                                                                                                                                                         Mitchell B. Greenberg, Esq.
                                                                                                                10                                       Michael R. Wanser, Esq.
                                                                                                                                                         Attorneys for Secured Creditor
                                                                                                                11                                       POPPY BANK, fka FIRST COMMUNITY BANK
                                                                                                                12
                                                        Telephone: (707) 542-5050 Facsimile (707) 542-2589
                                                        100 Stony Point Road, Suite 200, Santa Rosa, CA 95401




                                                                                                                13
              P.C.
A B B E Y , W E I T Z E N B E R G , W A R R E N & E M E RY




                                                                                                                14

                                                                                                                15

                                                                                                                16

                                                                                                                17

                                                                                                                18

                                                                                                                19

                                                                                                                20

                                                                                                                21

                                                                                                                22

                                                                                                                23

                                                                                                                24

                                                                                                                25

                                                                                                                26

                                                                                                                27

                                                                                                                28
                                                                                                                                                              2
                                                                                                                                      NOTICE OF APPEARANCE AND REQUEST FOR SPECIAL NOTICE
